DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3, 5, 7, and 9-11 are currently pending.  Claims 1, 3, 5, 7, and 9 are amended.  Claims 1, 3, 5, 7 and 9-11 are examined on their merits in light of the elected species of butylated hydroxytoluene (BHT), glycerol, a mixture of Paeonia albiglora root extract/phenoxyethanol/ethylhexylglycerin, PEG-40 hydrogenated castor oil and preservatives.  
The obviousness rejection has been amended to cite new portions of the Lukenbach reference to render glycerol (glycerin) obvious which were not necessitated by amendment.  This office action has been made Non-Final as a result.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 


Objections/Rejection Withdrawn

Claim Objection
In light of the amendments to the claim the objection to claim 1 is withdrawn. 

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 3, 5, 7 and 9  under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.


Rejection Maintained 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1, 3, 5, 7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2010/0233301 (9/16/2010) in view of Lukenbach et al. US 2002/0035046 (3/21/2002) is maintained.   
Cheng et al. teaches a composition for improving the condition of skin. (See Abstract).  The composition comprises ingredients including an extract of Paeonia 
The composition can also comprise BHT as called for in instant claims 1 and 3. (See Example 10).  BHT is exemplified in Cheng. (See Example 10).  The composition can also comprise xanthan gum as called for in instant claims 10 and 11. (See [0044]).  The composition can also include a preservative. (See [0071]).   
It would have been obvious to add a preservative such as BHT to the composition of Cheng.  One skilled in the art would have been motivated to add this preservative as it is a specifically exemplified preservative.  Since Cheng expressly teaches that preservatives can be added to its composition, there is a reasonable expectation of success.
Example 9, which contains an extract of Paeonia Albiflora, ethylhexylglycerin and phenoxyethanol in one embodiment, teaches hydroxyethylcellulose and Example 10 teaches xanthan gum.  Cheng teaches at paragraph [0044] that both xanthan gum and hydroxyethylcellulose are suitable structuring agents. 
Cheng teaches PEG-60 hydrogenated castor oil (see Example 8) but does not teach PEG-40 hydrogenated castor oil or glycerol.  This deficiency is made up for with the teaching of Lukenbach et al.    
Lukenbach et al. (Lukenbach) teaches a cosmetic composition that effectively delivers various benefit agents for the skin and are relatively non irritating and therefore 
 Lukenbach teaches that PEG-40 hydrogenated castor oil is a stability enhancer for the purpose of enhancing the stability of the benefit agent and/or the aesthetics of the personal care system.  (See [0066]).  PEG-40 hydrogenated castor oil is called for in instant claims 1 and 9.  
It would have been obvious to add a preservative such as BHT to the composition of Cheng.  One skilled in the art would have been motivated to add this preservative as it is a specifically exemplified preservative.  Since Cheng expressly teaches that preservatives can be added to its composition, there is a reasonable expectation of success.
It would have been obvious to replace the exemplified hydroxyethylcellulose with another exemplified structuring agent, xanthan gum, as both are taught as suitable structuring agents by Cheng.
It would be prima facie obvious for one of ordinary skill in the art making the Cheng composition to add the PEG-40 hydrogenated castor oil and glycerol taught by Lukenbach in order to enhance the delivery and stability of the benefit agent and the aesthetics of the composition as taught by Lukenbach.  

                                                                                                                        

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejection of claims 1, 3, 5, 7, and 9-11 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6 and 8-17 of U.S. Patent  Appn. No. 16/312453 in view of Lukenbach et al. US 2002/0035046 (3/21/2002) is maintained.  
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a cosmetic composition comprising butylated hydroxytoluene (BHT), glycerol, a mixture of Paeonia albiglora root extract/phenoxyethanol/ethylhexylglycerin and PEG-40 hydrogenated castor oil.      
 of U.S. Patent Appn. No. 16/312453 are also directed to a cosmetic composition comprising at least one emollient, a mixture of Paeonia albiglora root extract/phenoxyethanol/ethylhexylglycerin, BHT and glycerol. 
The cosmetic composition claimed in U.S. Patent Appn. No. 16/312453 differs from that of the instant claims in that it does not require PEG-40 hydrogenated castor oil.  This deficiency is made up for with the teachings of Lukenbach et al.    
The teachings of Lukenbach are described supra. It would have been obvious to one of ordinary skill in the art making the cosmetic composition of U.S. Patent Appn. No. 16/312453 to add the PEG-40 hydrogenated castor oil taught by Lukenbach in order to enhance the stability and delivery of the benefit agent and the aesthetics of the composition as taught by Lukenbach.   



Response to Arguments
            Applicants’ comments on March 1, 2021 have been fully considered and are not found to be persuasive for the reasons provided herein.  
          Applicants note that claim 1 has been amended to recite the full name of the abbreviation for “PEG” the first time it appears in the claims.  The objection has been withdrawn above.  Applicants also note that claims 3, 5, 7 and 9 have been amended, and the indefiniteness rejection has been withdrawn above.      
Applicants assert that neither Cheng nor Lukenbach teach or suggest each element of the claims.  Applicants assert that the Office Action misinterprets Lukenbach because it does not teach or suggest glycerol.  Rather, in paragraph [0054] Lukenbach 
With respect to the obviousness type double patenting rejection Applicants submits that a skilled artisan would not be motivated to combine the 453 Application and Lukenbach because the 453 Application is a gel and claims at least one emollient in claim 1.  In contrast Lukenbach discloses PEG-40 hydrogenated castor oil which one of ordinary skill in the art would understand to be an emulsifier and not equivalent to an emollient.  An ordinarily skilled artisan would further understand that gels do not require an emulsifier and would not have been motivated to combine the 453 Application with Lukenbach.  
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims.  
Applicants’ arguments have been considered and are not found to be persuasive.  
Applicants’ assertion that Lukenbach does not teach or suggest the use of glycerol is not found to be persuasive.  As described in the rejection above, Lukenbach teaches a cosmetic composition that effectively delivers various benefit agents for the skin and the composition contains humectants. Indeed the preferred humectant is glycerin, which is a synonym for glycerol.  (See [0083], [0086]).  Thus Lukenbach teaches glycerol (referred to as glycerin) and teaches that it is the preferred emollient of the composition.  Additionally, the combined teachings of Cheng and Lukenbach teach or suggest each element of the claims and there is motivation for combining their teachings as described in the rejection above.    

Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.



Conclusion
No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616